Citation Nr: 1721095	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2002 to July 2006.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, November 2007, and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, December 2013, and September 2016, the Board remanded the issues listed on the title page for additional evidentiary development.  These issues have been returned to the Board for appellate review.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's subepithelial stromal corneal scarring of the left eye was causally related to the April 2005 bilateral photorefractive keratectomy (PRK) surgery during active service.

2.  A current diagnosis of right dry eye was not demonstrated in or related to occurrences of the right eye during active service, to include the April 2005 bilateral PRK surgery.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for right and left eye disorders which began during his period of active service.  In the November 2007 notice of disagreement, he explained that since the 2005 in-service laser eye surgery he has had burning and jumping in his eyes.  He also noted in multiple VA Forms 21-4138 that his eye condition has worsened since service.

Left Eye Disorder

Review of the evidentiary record shows the Veteran was diagnosed with subepithelial stromal corneal scarring of the left eye, as noted during the appeal period in a January 2008 VA eye examination report.

Review of service treatment records show the Veteran was noted to have a corneal abrasion and "dry eyes" in July 2003, contact lens sensitivity/infection in April 2004, corneal abrasions in May 2004, he underwent a bilateral PRK in April 2005, and complained of twitching eyelid in June 2005 and "jumping eyes" since PRK surgery in April 2006.

At the January 2008 VA eye examination, the Veteran reported his left eyelid at times will intermittently "jump and twitch," he had surgery on his eyes in 2005, and ever since the laser PRK surgery he has had these complaints.  He also reported using over-the-counter Visine when his left eye is irritated and denied any other eye surgery or laser procedure or use of any other eyedrops or medications for his eyes.  Following clinical evaluation and personal interview with the Veteran, the VA examiner concluded that "[g]iven the patient's denial of a history of eye trauma, [subepithelial stromal corneal scarring of the left eye] is most likely a result of his prior PRK laser surgery."

On the other hand, after a review of the claims file and personal interview with the Veteran, the December 2016 VA eye examiner concluded that "areas of subepithelial stromal corneal scarring of the left eye is not attributed to in service PRK but rather due to excessive chronic lens wear as the patient previously wore contact lens with extended wear and sleeping with his lenses a great deal of time."  It was further explained that:

Corneal abrasions of this type are consistent with chronic lens wear and have no correlation at all with PRK.  At this time the patient again diagnosed with refractive error [each eye] consistent with the patient's visual complaint of decreased vision lattice degeneration [each eye] with atrophic holes, stable and asymptomatic. . . . I see no correlation that they were caused by or as a result of any in service PRK.

The January 2008 and December 2016 VA medical opinions are competent and probative medical evidence as it appears both physicians relied on accurate facts and medical history and gave fully articulated opinions that are supported by sound reasoning.  As such, there is both favorable and unfavorable evidence of record that bears on the question of a nexus between the Veteran's left eye disorder and in-service April 2005 PRK surgery.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1110, 5107.

Right Eye Disorder

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Review of the evidentiary record shows the Veteran was diagnosed with right dry eye with superficial corneal changes, as noted during the appeal period in a January 2008 VA eye examination report.

As noted above, review of service treatment records show the Veteran was noted to have a corneal abrasion and "dry eyes" in July 2003, contact lens sensitivity/infection in April 2004, corneal abrasions in May 2004, he underwent a bilateral PRK in April 2005, and complained of twitching eyelid in June 2005 and "jumping eyes" since PRK surgery in April 2006.

At the January 2008 VA eye examination, the Veteran denied that his right eye has ever given him any problems.  Following the clinical evaluation and personal interview with the Veteran, the VA examiner did not provide a medical opinion regarding the etiology of the diagnosis for bilateral dry eyes with superficial corneal changes.

After a review of the claims file and personal interview with the Veteran, the December 2016 VA eye examiner noted the Veteran characterized his dry eyes as intermittent and there were no findings of corneal changes.  The VA examiner concluded that "[b]ased on the patient's history of saying this intermittent it also can be just normal physiological dryness with environmental changes."  The Board finds this statement is speculative as to the etiology of the Veteran's right dry eye.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The Board has considered the Veteran's reported history of symptomatology related to his right eye disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer an opinion as to the etiology of his diagnosed right dry eye.  Determining the etiology of the Veteran's dry right eye requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to occurrences of the right eye during active service, to include the April 2005 PRK surgery.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criteria to establish service connection on a direct basis has been met.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is granted.

Service connection for a right eye disorder is denied.


REMAND

At the December 2007 VA audiological examination, the Veteran did not demonstrate any degree of hearing impairment in either ear or reported symptoms of tinnitus, thus no medical opinion was provided by the examiner.

An October 2011 private audiogram report documents the Veteran's pure tone thresholds of 35, 30, 30 at the 1000, 3000, and 4000 Hertz ranges.

At the May 2012 VA audiological examination, the Veteran demonstrated some degree of hearing loss in the left ear of 25 decibels at the 1000 Hertz range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The VA examiner noted "[t]here is no shift in hearing while on active duty to indicate an affect of noise on hearing during that time" and concluded "[h]earing loss is not present clinically or according to VA standards."  The Veteran also reported the onset of tinnitus six to seven years ago, and characterized the frequency as every few months to as often as two times per week.  The VA examiner concluded tinnitus is less likely caused by or a result of military noise exposure because "[t]here is no shift in hearing which indicates no affect of noise on the auditory system during that time."

Most recently, the November 2016 VA medical opinion documents the 2007 and 2012 VA audiogram reports were completely normal for pure tone thresholds, literature does not support delayed onset hearing loss from noise exposure, and the 2011 private audiogram was either invalid or hearing loss was temporary in nature.

The Board finds that review of the evidentiary record shows credible and probative findings of in-service acoustic trauma.  There was an upward threshold shift in both ears between the July 2002, October 2003, and April 2006 in-service examination reports.  There was also some degree of hearing loss in the right ear of 25 decibels at the 3000 Hertz range in July 2002 and in the left ear of 25 decibels at the 4000 Hertz range in July 2002, 1000 Hertz range in October 2003, and 1000 and 3000 Hertz ranges in April 2006.  The Veteran has also provided competent lay statements of acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2014); Layno, 6 Vet. App. at 470.  Moreover, the October 2011 private audiogram report documents a hearing loss disability in the left ear for VA purposes, and the November 2016 VA opinion regarding the validity of that private audiogram is speculative.  See 38 C.F.R. § 3.385 (2016); Obert, 5 Vet. App. at 33.

As a result, the Board finds that the May 2012 and November 2016 VA medical opinions are based on an inaccurate factual history and addendum medical opinions are needed for the Board to properly adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file a suitably qualified VA examiner for addendum opinions as to the nature and etiology of the Veteran's current hearing loss in the left ear and tinnitus.  If the examiner concludes that another examination is required, such should be provided.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.

The VA examiner must assume the Veteran experienced acoustic trauma during his period of active service from July 2002 to July 2006, to include some degree of bilateral hearing loss and upward threshold shift therein, and provide opinions as to the following:

a. Determine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hearing loss in the left ear had onset during service or caused by the in-service acoustic trauma.  An explanation and rationale for the opinions expressed must be provided.

b. If another examination was provided, and reflects current hearing loss in the right ear for VA purposes, prepare an addendum addressing whether it is at least as likely as not that the Veteran's current hearing loss in the right ear had onset during service or was caused by the in-service acoustic trauma.  An explanation and rationale for the opinion expressed must be provided.

c. Determine whether it is at least as likely as not that the Veteran's tinnitus had onset during service or caused by the in-service acoustic trauma.  

d. If and only if the examiner finds that hearing loss in either ear is related to service, determine whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by the hearing loss.  

2.  After the development requested has been completed, review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


